                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                              Ch 13
                                                                    Case # 17-46407
                                                                    Judge: Phillip J. Shefferly
                    Debtor(s)
__________________________________/


                     FOURTH APPLICATION FOR AWARD OF POST-CONFIRMATION
                          COMPENSATION FOR SERVICES RENDERED IN A
                                 CHAPTER 13 CASE OVER $1000.00

       Now comes, Debtor’s Counsel, John Z. Kallabat, and pursuant to LBR 2016-1 and 9014-1
(EDM), moves this Court for approval of an award for compensation stating:

1.       (A)       Debtor’s counsel seeks compensation for legal services and costs in this
                   application, counsel for debtor seeks approval for total compensation for
                    legal services rendered in the amount of $1833.82;

         (B)       and total reimbursement for the advancement of expenses in the amount of $135.95 is
                   sought. It was necessary to pay costs associated with this case including, but not limited
                   to postage and copy expenses.

         (C)       The balance of any retainer on deposit with the applicant that remains after the
                   payment of prior fee awards = $0.00.

2.       Debtor filed for Chapter 13 relief on April 27, 2017. The Chapter 13 Plan was
          confirmed on August 2, 2017. The time period for which compensation is sought from services
         rendered is from April 3, 2020 through October 5, 2020.

3.       Debtor’s counsel performed legal services which were necessary to be performed on behalf of the
         debtor(s) for which he has yet to be compensated and were of benefit to the estate: The services
         included and the benefits to the estate included:

                  semi-yearly review of debtors case file, Pacer, Chapter 13 Network and Plan Calculation
                   to determine if changes to the plan are necessary,
                  review of incoming correspondence from client and Trustee’s office,
                  drafting and sending of outgoing correspondence to client and Trustee’s office,
                  telephone conference with client regarding issues,
                  review of pleadings filed by Trustee,
                  preparation and filing of Certificate of Non Response for fee application,
                  preparation and filing of Amended Schedules I and J,
                  preparation and filing of Chapter 13 Post Confirmation Plan Modification,
                  preparation and filing of Certificate of Non Response for Plan Modification



     17-46407-pjs       Doc 96     Filed 10/12/20       Entered 10/12/20 09:24:55           Page 1 of 22
                preparation and filing of Amended Payment Order

         The services rendered for, to and on behalf of the debtor(s) were necessary for the benefit of the
         debtor(s) to maximize the debtor(s) likelihood of successfully completing the Chapter 13 Plan
         and receiving a discharge.

4.       The services were not rendered in connection with an adversary proceeding.

5.       The current status of the bankruptcy case is that, with the services performed, the debtor is
         currently 80.20% paid in to his Chapter 13 Plan. Debtor is delinquent in the amount of
         $10,153.45 and the case will continue on a path towards successful completion, and the debtor
         has maximized his chances of successfully completing all plan requirements and obtaining a
         discharge. In addition, approval of this fee application will have an adverse impact on the timely
         completion of the plan due to the plan payment delinquency.

6.       It will continue to be necessary to monitor and review this case and take action on behalf of the
         debtor(s) periodically throughout the life of the case. Counsel will be contacting the Debtor to
         discuss the delinquency. This will maximize debtor(s) likelihood of successfully obtaining a
         discharge.

7.       There are currently no unpaid administrative expenses in this case.

8.       At no time were there any specific instances in which an award is sought for the service of more
         than one professional and paraprofessional for the same work. A specific detailed breakdown of
         the time spent by each professional and paraprofessional is set forth in Exhibit 5.

9.       As this is the FOURTH Application for Attorney Fees and Costs, Post-Confirmation, Debtor’s
         counsel has previously been approved to be paid fees or expenses prior to this application for
         compensation, as set forth as follows:

                    Date of award:                   Amount of Compensation:

                          09-05-2017                          $4,244.98

                          08-21-2018                          $1,824.96

                          07-30-2019                          $2,437.06

                          04-28-2020                           $991.70

10.      The Debtor(s) have been provided with a copy of this application seven (7) days prior to the filing
         of this application and have been requested to concur with the fees requested; a copy of the
         request for concurrence is attached hereto as Exhibit 8. If concurrence has been received by
         counsel for debtor(s) prior to the filing of this application, it is attached hereto as Exhibit 9,
         otherwise Exhibit 9 has been left blank.

11.      Pursuant to L.B.R. 2016-1(a)(11) a copy of the Proposed Order is marked as Exhibit 1.

12.      Pursuant to L.B.R. 2016-1(a)(12) a copy of the Order Approving the Employment of the
         Applicant is not attached as this code is not applicable for debtor’s attorney in this case.




     17-46407-pjs     Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55            Page 2 of 22
13.    Pursuant to L.B.R. 2016-1(a)(13) a copy of the Statement under F.R. Bankr.P. 2016(b)
       and/or applicant’s retention agreement is marked as Exhibit 3.

14.    Pursuant to L.B.R. 2016-1(a)(14) a copy of the Summary Statement of the number of
       hours of service rendered by each professional and paraprofessional, the hourly rate of
       each and the blended hourly rate of the professionals is marked as Exhibit 4.

15.    Pursuant to L.B.R. 2016-1(a)(15) a copy of the Itemized Time Record in chronological
       order is marked as Exhibit 5.

16.    Pursuant to L.B.R. 2016-1(a)(16) a copy of the Biographical Statement of the professional
       experience of each professional for whom an award of compensation is sought is marked as
       Exhibit 6.

17.    Pursuant to L.B.R. 2016-1(a)(17) a copy of the Itemized Statement of Expenses for which
       reimbursement is sought is marked as Exhibit 7.


         WHEREFORE, Debtor(s) counsel petitions this court for an Order Approving Fourth Application
for Award of Post-Confirmation Compensation as an administrative claim through the Debtor(s) Chapter
13 Plan in the amount of $1833.82 for legal services and $135.95 for reimbursement for expenses for a
total of $1969.77, debtor(s) counsel having previously been approved fees in the amount of $9498.70.



Dated: 10-05-2020                                       /s/ John Z. Kallabat
                                                        John Z. Kallabat (P-49891)
                                                        Kallabat & Associates, P.C.
                                                        Attorney for the Debtor(s)
                                                        31000 Northwestern Hwy., Ste. 201
                                                        Farmington Hills, MI 48334
                                                        (248) 647-6611
                                                        ecf@kallabatlaw.com




  17-46407-pjs      Doc 96     Filed 10/12/20       Entered 10/12/20 09:24:55          Page 3 of 22
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                           Ch 13
                                                                 Case # 17-46407
                                                                 Judge: Phillip J. Shefferly
                    Debtor(s)
__________________________________/

                   ORDER APPROVING FOURTH APPLICATION FOR AWARD OF
                     POST-CONFIRMATION COMPENSATION FOR SERVICES
                       RENDERED IN A CHAPTER 13 CASE OVER $1000.00

         This matter having come before the Court upon the application of Kallabat & Associates, P.C., all
interested parties having been served with notice of the application and the provisions of E.D. Mich. LBR
2016-1 having been met, no objections to the application having been received and a certification of no
response having been filed, and the Court being otherwise fully advised in the premises;

        IT IS HEREBY ORDERED:

        1.      The Court approves Applicant’s fees and expenses as follows:

                PRIOR AWARD(S) FOR FEES:                         $9160.66
                PRIOR AWARD(S) FOR COSTS:                        $ 338.04
                TOTAL AWARD TO DATE:                                                     $9498.70

                THIS AWARD FOR FEES:                             $1833.82
                THIS AWARD FOR COSTS:                            $ 135.95
                TOTAL THIS AWARD:                                                        $1969.77

                GRAND TOTAL FEES AND COSTS:                                              $11,468.47

                BALANCE TO BE PAID BY TRUSTEE:                   $1969.77


       2.       This award covers services rendered and expenses incurred during the time period of
                April 3, 2020 through October 5, 2020.




                                                                         Exhibit 1




  17-46407-pjs       Doc 96     Filed 10/12/20       Entered 10/12/20 09:24:55          Page 4 of 22
               COPY OF ORDER APPROVING EMPLOYMENT OF APPLICANT

       This Exhibit is inapplicable as no order approving the employment of the law firm of Kallabat &
Associates, P.C. is required or entered by the Court.




                                                                       Exhibit 2




  17-46407-pjs      Doc 96      Filed 10/12/20     Entered 10/12/20 09:24:55          Page 5 of 22
                                                               United States Bankruptcy Court
                                                                        Eastern District of Michigan
 In re   Stephen Collias                                                                                                                 Case No.      17-46407
                                                                                               Debtor(s)                                 Chapter       13


                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
         The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.       The undersigned is the attorney for the Debtor(s) in this case.
2.       The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
         [ ]     FLAT FEE
          A.      For legal services rendered in contemplation of and in connection with this case,
                  exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
          C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [X]          RETAINER
          A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               1,140.00

          B.           The undersigned shall bill against the retainer at an hourly rate of $ 275.00 . [Or attach firm hourly rate schedule.]
                       Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

                       Hourly rate subject to increase, without notice.
3.       $     310.00       of the filing fee has been paid.
4.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
         including: [Cross out any that do not apply.]
         A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
                      petition in bankruptcy;
         B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
                      thereof;
         D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
         E.           Reaffirmations;
         F.           Redemptions;
         G.           Other:
                      A) Understand(s) a duty to cooperate with Trustee, and to supply him/her with all
                      documents/information requested. B) Understand(s) duty to disclose all assets & liabilities
                      C) In Chapter 7 cases, Debtor(s) understand(s) that Trustee has duty to investigate and
                      liquidate non-exempt assets for the benefit of creditor(s). D) Debtor understands that a no
                      asset case may become an asset case and debtor has duty to cooperate with requests of
                      Trustee. Chapter 7 Debtor(s) understand(s) that upon filing of the case, all creditors
                      including mortgage company and car finance company will be AUTOMATICALLY STAYED
                      from all actions to collect a debt, therefore DEBTOR MUST CONTINUE PAYMENTS ON
                      MORTGAGE or CAR NOTES DEBTOR WISHES TO KEEP.
5.       By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                  Chapter 13: In accordance with the Chapter 13 Plan and retainer agreement between the
                  Debtor and Kallabat & Associates, PC, Attorney intends to file an application for Award and
                  Approval of Attorneys Fees for Pre-Confirmation Services; however, Debtor's attorney may
                  elect instead to accept the $3,500.00 for Pre-Confirmation service. This decision will be
                  made at the time of confirmation solely at the discretion of Debtor's Attorney.

                      Chapter 7 cases only: Any services, time worked and/or costs outside of those
                      contemplated under Paragraph 4 above, which attorney fee shall accrue at the rate of $245




     17-46407-pjs             Doc 96             Filed 10/12/20                    Entered 10/12/20 09:24:55                                Page 6 of 22
                   per hour, these not included services include but are not limited to:

                   A) Representation of debtor(s) in any reaffirmation negotiations outside the §341 first
                   meeting of creditors.

                   B) Amendments to Petition, Schedules, and other pleadings

                   C) 2004 Hearings, objections, dischargeability actions, judicial lien avoidances, relief from
                   stay actions or any other adversary proceeding ($2,000 retainer fee).

                   D) Debtor(s) agree(s) to pay attorney fee of $400 for any adjourned §341 meeting of creditors
                   or confirmation hearings.

                   E) Debtor agrees that should attorney recover funds garnished/seized prepetition, that the
                   attorney contingency fee shall be one-half of the amount recovered.

                   Debtor(s) acknowledge(s) being advised that, Debtor(s) shall have available at the meeting
                   of creditors, ALL of the following:
                   a. DRIVERS LICENSE, SOCIAL SECURITY CARD
                   b. TITLES, to all vehicles, boats, and mobile homes.
                   c. DEEDS, SEV or APPRAISAL, and MORTGAGE STATEMENTS of real estate.
                   d. DIVORCE JUDGEMENTS, 401K, PENSION DOCUMENTS,
                   e. BANK STATEMENTS

                   Debtor acknowledges being aware that certain debts are non-dischargeable, i.e. Student
                   Loans, Alimony/Child Support, most Taxes, debts incurred as a result of drunk
                   driving/intoxication, fraud. Attorney cannot and makes no representations that he can clear
                   up a credit report. Debtor understands that if funds are on deposit at a Credit Union to
                   which debtor owes money, those funds may be "frozen" upon filing of the petition.

                   Debtor must maintain all insurance as required by law or contract. Failure to provide proof
                   thereof or maintain such insurance may result in loss of the subject property.

                   Debtor(s) acknowledge that Kallabat & Associates is a debt relief agency. Kallabat &
                   Associates, P.C. helps people file for bankruptcy under the Bankruptcy Code.
6.        The source of payments to the undersigned was from:
           A.        XX              Debtor(s)' earnings, wages, compensation for services performed
          B.                         Other (describe, including the identity of payor)
7.        The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's
          law firm or corporation, any compensation paid or to be paid except as follows:

Dated:     May 22, 2017                                                                  /s/ John Z. Kallabat
                                                                                         Attorney for the Debtor(s)
                                                                                         John Z. Kallabat P-49891
                                                                                         Kallabat & Associates, PC
                                                                                         31000 Northwestern Hwy.
                                                                                         Suite 201
                                                                                         Farmington Hills, MI 48334
                                                                                         248-647-6611 ecf@kallabatlaw.com

Agreed:    /s/ Stephen Konstantine Collias
           Stephen Konstantine Collias
           Debtor                                                                        Debtor




                                                                                            Exhibit 3




     17-46407-pjs        Doc 96        Filed 10/12/20           Entered 10/12/20 09:24:55                 Page 7 of 22
          SUMMARY STATEMENT OF NUMBER OF HOURS BY ATTORNEY
             AND HOURLY RATE OF SERVICES PERFORMED AND
               STATEMENT OF HOURLY RATE OF ATTORNEY




                                                Total Hours
       Name of Attorney          Hourly Rate       Spent         Amount Sought
  John Z. Kallabat (JZK)          $295.00
  John Z. Kallabat (JZK)          $315.00           3.5             $1102.50




                                                Total Hours
    Name of Legal Assistant      Hourly Rate      Spent          Amount Sought
  Linda Sitto (LS)                 FLAT             1.0             $87.32
  Karen White (KW)                $110.00
  Lori Reinwasser (LAR)           $110.00
  Lori Reinwasser (LAR)           $140.00           4.6             $644.00




    HOURLY RATE OF ATTORNEY: $275.00 September 1, 2016 through November 30, 2017
                             $295.00 December 1, 2017 to January 22, 2020
                             $315.00 January 23, 2020 to present


    HOURLY RATE OF LEGAL ASSISTANTS: $100.00 September 1, 2016 to February 28, 2018
                                      $110.00 March 1, 2018 to January 22, 2020
                                      $140.00 January 23, 2020 to present




                                                                  Exhibit 4




17-46407-pjs    Doc 96     Filed 10/12/20   Entered 10/12/20 09:24:55   Page 8 of 22
                           ITEMIZED TIME RECORD OF SERVICES


Date                                                  Rate               Time     Total

   4/6/2020 LAR                                       140.00         0.20         28.00      Billable
            Case Administration
            Receipt and review of email from debtor. Responded regarding same.

  4/28/2020 JZK                                       315.00             0.20     63.00      Billable
            Fee Application
            Preparation of Certificate of Non Response for fee application.

  5/14/2020 LAR                                       140.00            0.10      14.00      Billable
            Case Administration
            Emailed debtor re: request for updated pay stubs.

  5/28/2020 LAR                                         140.00        0.40        56.00      Billable
            Case Administration
            Multiple emails with debtor regarding his income and expenses.
            Review of pay stubs.

   6/5/2020 LAR                                        140.00         0.40        56.00      Billable
            Case Administration
            Multiple emails with debtor regarding his payments. Responded
            regarding same.

   6/5/2020 JZK                                    315.00         0.40        126.00         Billable
            Case Administration
            Preparation of Cover Sheet for Amendments, Amended Schedules I & J.

  6/10/2020 JZK                                       315.00           1.00      315.00      Billable
            Case Administration
            Received and reviewed Plan Modification filed by Trustee and
            phone conference with client regarding impact on his case.

  6/10/2020 LAR                                      140.00             0.10      14.00      Billable
            Case Administration
            Emailed debtor regarding payments to trustee.

  6/15/2020 LAR                                    140.00               0.10      14.00      Billable
            Case Administration
            Emailed Joel Grand regarding payments.

  6/15/2020 LAR                                       140.00          0.10        14.00      Billable
            Case Administration
            Receipt and review of email from debtor regarding payment
            address and amount. Responded regarding same.

  6/15/2020 LAR                                      140.00           0.20        28.00      Billable
            Case Administration
            Telephone conference with client regarding his case and payments.




  17-46407-pjs      Doc 96      Filed 10/12/20      Entered 10/12/20 09:24:55      Page 9 of 22
6/17/2020 LAR                                       140.00          0.10       14.00      Billable
          Case Administration
          Receipt and review of email from debtor to prepare an amended
          payment order.

6/17/2020 JZK                                        315.00           0.20     63.00      Billable
          Case Administration
          Prepared amended payment order.

6/24/2020 LAR                                      140.00          0.10        14.00      Billable
          Case Administration
          Received and reviewed Notice of Creditor US Reif Address Change.

6/26/2020 LAR                                      140.00           0.10       14.00      Billable
          Case Administration
          Receipt and review of trustee's amended payment order letter.

 7/6/2020 LAR                                     140.00              0.40     56.00      Billable
          Case Administration
          Emails exchanged with debtor regarding payment order.
          Amended Payment Order and emailed to Marilee.

 7/8/2020 LAR                                     140.00            0.20       28.00      Billable
          Case Administration
          Receipt and review of email from Tom DeCarlo asking if debtor
          wants to make it 100% plan. Responded regarding same

 7/9/2020 LAR                                      140.00         0.20         28.00      Billable
          Case Administration
          Receipt and review of email response from Tom DeCarlo re: plan
          modification. Emailed Debtor regarding same.

 7/9/2020 LAR                                       140.00            0.50     70.00      Billable
          Case Administration
          Multiple emails exchanged with Trustee's office regarding plan
          payment increase.

7/13/2020 LAR                                      140.00             0.20     28.00      Billable
          Case Administration
          Emails with debtor regarding 100% plan. He has agreed.
          Emailed Tom DeCarlo regarding same

7/20/2020 JZK                                       315.00          1.00      315.00      Billable
          Chapter 13 Plan
          Preparation of Chapter 13 plan modification, proposed order,
          notice, proof of service and exhibits.

 8/4/2020 JZK                                         315.00         0.50     157.50      Billable
          Case Administration
          Review status of debtor's case file, Pacer and Chapter 13
          Network, review of plan calculation to determine status in
          bankruptcy and if changes are needed in Chapter 13 plan.

8/17/2020 JZK                                       315.00            0.20     63.00      Billable
          Chapter 13 Plan
          Preparation of Certificate of Non Response for plan modification.




17-46407-pjs     Doc 96      Filed 10/12/20      Entered 10/12/20 09:24:55     Page 10 of 22
 8/18/2020 LAR                                  140.00              0.30              42.00       Billable
           Case Administration
           Prepared amended payment order and emailed it to the trustee.

 8/19/2020 LAR                                       140.00          0.40        56.00            Billable
           Case Administration
           Receipt and review of Trustee's Report of Receipts and Disbursements.

 8/20/2020 LAR                                       140.00          0.10             14.00       Billable
           Case Administration
           Receipt and review of email from debtor regarding his payments.

 8/31/2020 LAR                                       140.00         0.20              28.00       Billable
           Case Administration
           Receipt and review of email from debtor regarding payments.
           Responded regarding same.

  9/1/2020 LAR                                     140.00           0.10              14.00       Billable
           Case Administration
           Receipt and review of trustee amended payment order letter.

  9/1/2020 LAR                                        140.00            0.10          14.00       Billable
           Case Administration
           Receipt and review of Mr. Cooper letter re: loss mitigation options.

 10/5/2020 LS                                           Flat            1.00          87.32       Billable
           Fee Application
           Prepared Fee Application, Exhibits and Proof of Service.



TOTAL                                                                   9.10                    $1,833.82




                                                                                  Exhibit 5




 17-46407-pjs     Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55           Page 11 of 22
      BIOGRAPHICAL INFORMATION PURSUANT TO 11 USC §327 (a), LBR §2014-1


ATTORNEY

John Z. Kallabat (JZK)

POSITION:                    President of Kallabat & Associates, P.C. since 1994
                             -Managing all aspects of Consumer Bankruptcy Ch. 7 & Ch. 13,
                     including initial consultations, preparation of Petition, Schedules, Plan, etc.,
                     attending hearings, adversary filings, discharge preparation and debt resolution.
                             -Managing all aspects of a 2 attorney consumer bankruptcy law practice,
                     including 3 paraprofessionals.
                             -Responsible for overseeing several hundred open bankruptcy files.
                             -Represented in excess of 3,500 debtors in consumer bankruptcy cases
                     as of October, 2011.

BAR ADMISSION        May, 1994

EDUCATION            University of Detroit Mercy Law School, JD, 1993
                     Wayne State University School of Business, BS, 1991

SEMINARS/CLE/
WORKSHOPS            Mr. Kallabat has attended numerous seminars/CLE courses for Bankruptcy
                     including but not limited to:

                     -CBA Bankruptcy Seminar, 2001
                     -CBA Bankruptcy Seminar, 2002
                     -CBA Bankruptcy Brown Bag Lunch Seminar, 2003
                     -Western Dist of Mich Ch. 13 Trustee’s Bankruptcy Seminar of Ch. 13 Basics,
                     Battle Creek, MI 2004
                     -ECF Training, 2004
                     -CBA Bankruptcy Seminar, 2005
                     -CBA Bankruptcy Seminars regarding BAPCPA, 2005
                     -NACBA Seminar, Chicago, IL: Fighting Back: Helping Debtors Survive
                     Bankruptcy Reform, 2005
                     -ABI Seminar - Practicing Under New Bankruptcy Laws, 2005
                     -BAPCPA One Year Later Seminar, October, 2006
                     -CBA Nuts & Bolts Seminar, Sterling Heights, MI, May, 2007
                     -CBA Dinner June 5, 2008
                     -CBA Dinner Meeting to Promote Uniformity in Chapter 13 Trustee Procedures
                     -ABI/CBA Annual Detroit Conference, November, 2008
                     -ABI/CBA Annual Detroit Conference, November, 2009
                     -CBA Dinner, Jan 28, 2010
                     -CBA Dinner, May 20, 2010
                     -CBA Dinner, October 7, 2010
                     -ABI/CBA Annual Detroit Conference, November, 2010




 17-46407-pjs    Doc 96     Filed 10/12/20      Entered 10/12/20 09:24:55          Page 12 of 22
SUPPORT STAFF

Linda Sitto (LS) Bankruptcy Paralegal Mrs. Sitto is a graduate of Wayne State University with a BA
in Human Resource Management in 2004. She worked in the Office of the Chapter 13 Trustee, Krispen
S. Carroll from December of 2001 to April of 2010. Mrs. Sitto is knowledgeable in the preparation of
Chapter 13 Bankruptcy cases. She is knowledgeable in both pre and post-confirmation Chapter 13 case
work including: preparation and review of pleadings; review and preparation of various forms of
correspondence; resolution of Trustee and Creditor objections; preparation, review and objecting to proof
of claims; preparation and review of various motions; preparation of billing statements and applications
for attorney fees; assisting attorneys in the resolution of outstanding case issues and objections. Mrs. Sitto
has been employed by Kallabat & Associates, P.C. since April of 2010.

Karen White (KW) Bankruptcy Paralegal. Ms. White has extensive bankruptcy experience and has
worked in the Bankruptcy field as a Paralegal/Legal Assistant since 1998. Ms. White graduated from
Concordia University with a BA in Criminal Justice Administration in 2005. She obtained a MBA from
Liberty University in 2007 and a MS in Human Services from Liberty University in 2009. Ms. White
worked as a Legal Assistant for the Office of the Chapter 13 Trustee, Krispen S. Carroll from February,
2004 until July, 2011. Her duties as a Legal Assistant with the Chapter 13 Trustee’s office included
analyzing Chapter 13 Bankruptcy cases for compliance with the Bankruptcy Code and Local Bankruptcy
Rules as well as a full case review in preparation for Chapter 13 Court hearings. Her duties as a Legal
Assistant with the Chapter 13 Trustee’s office also included conducting pre-hearing status conferences
with Debtor and Creditor attorneys to resolve outstanding case issues.

In addition to her work at the Chapter 13 Trustee’s office, Ms. White has worked with the Debtor Bar for
seven (7) years as a Bankruptcy Paralegal/Legal Assistant. Ms. White is knowledgeable in the
preparation of Chapter 7 and Chapter 13 Bankruptcy cases. Her years of experience also place her in the
position for both pre and post-confirmation Chapter 13 case work including: preparation and review of
pleadings; review and preparation of various forms of correspondence; resolution of Trustee and Creditor
objections; preparation, review and objecting to proof of claims; preparation and review of various
motions; preparation of billing statements and applications for attorney fees; assisting attorneys in the
resolution of outstanding case issues and objections. Ms. White has been employed by Kallabat &
Associates, P.C. since February of 2013.

Lori Reinwasser (LAR) Bankruptcy Paralegal. Ms. Reinwasser has worked in bankruptcy since January
of 2011. Ms. Reinwaser graduated from Oakland Community College and obtained an Associate’s
Degree in Paralegal studies. She worked for a bankruptcy law firm for three years before joining Kallabat
& Associates, P.C. Ms. Reinwasser has extensive experience preparing pre and post confirmation fee
applications. She has also worked as a Chapter 7 paralegal preparing and filing chapter 7 cases. Ms.
Reinwasser also reviewed chapter 13 cases.




                                                                                            Exhibit 6




 17-46407-pjs        Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55            Page 13 of 22
           ITEMIZED STATEMENT FOR REIMBURSEMENT OF EXPENSES



  Date             Expenses                          Price        Quantity       Total

   7/20/2020 JZK                                    0.15     252.000         37.80       Billable
             Photocopies
             Chapter 13 plan modification

   10/5/2020 LS                                     0.15     405.000         60.75       Billable
             Photocopies
             Fee Application

   7/20/2020 JZK                                    0.68      28.000         19.04       Billable
             Postage
             Chapter 13 plan modification

   10/5/2020 LS                                     0.68      27.000         18.36       Billable
             Postage
             Fee Application




 TOTAL                                                                                   $135.95




                                                                         Exhibit 7




17-46407-pjs    Doc 96     Filed 10/12/20   Entered 10/12/20 09:24:55   Page 14 of 22
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT


 In Re: STEPHEN COLLIAS                                          Ch 13
                                                                 Case # 17-46407
                                                                 Judge: Phillip J. Shefferly
                     Debtor(s)
  __________________________________/


               STATEMENT OF CONCURRENCE BY DEBTOR/DEBTORS

        Stephen Collias state(s) and affirm(s) that he has received the Fourth Application for
  Award of Post-Confirmation Compensation for Services Rendered in a Chapter 13 Case filed by
  Kallabat & Associates, P.C., and that he concurs with the payment of the requested fees.


        Specifically, I, the debtor, understand that:

        1.      I do not have to sign this document unless I agree with it.
        2.      I signed this document on the date stated below.
        3.      When I signed this document, all the blanks were filled in.
        4.      I agree that the fees and expenses requested should be allowed.




 Dated: _____________________                           ______________________________
                                                        STEPHEN COLLIAS
                                                        Debtor




                                                                         Exhibit 8 part 1




17-46407-pjs    Doc 96       Filed 10/12/20       Entered 10/12/20 09:24:55       Page 15 of 22
                             JOHN Z. KALLABAT
                                     ATTORNEY AT LAW

 31000 Northwestern Hwy.                                                (248) 647-6611 phone
 Suite 201                                                              (248) 258-9147 fax
 Farmington Hills, MI 48334                                              john@kallabatlaw.com



 October 5, 2020



 Stephen Collias
 17310 Beechwood
 Beverly Hills, MI 48025


 RE:     Application for Compensation
         Case Number: 17-46407-pjs


 Dear Mr. Collias:

         Enclosed please find an Application for Compensation I have prepared to be filed in your
  case due to the legal services that were performed by my office after confirmation of your
  Chapter 13 Plan. Pursuant to Local Bankruptcy Rule 2016(a)(10), I am required to request your
  concurrence and agreement to the payment of these fees.

          Please sign the enclosed Statement of Concurrence and return the document to my office
  immediately for filing with the Court. I will be filing this Application for Compensation on or
  after seven days after the date of this letter.

         If you have any questions, please contact my office.




                                                          Sincerely,

                                                          John Z. Kallabat
                                                          John Z. Kallabat
                                                          Attorney at Law




17-46407-pjs       Doc 96   Filed 10/12/20       Entered 10/12/20 09:24:55         Page 16 of 22
 Insert Exhibit 9 if concurrence is received prior to the filing-otherwise Exhibit 9 is blank




                                                                             Exhibit 9




17-46407-pjs      Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55             Page 17 of 22
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT


 In Re: STEPHEN COLLIAS                                              Ch 13
                                                                     Case # 17-46407
                                                                     Judge: Phillip J. Shefferly
                     Debtor(s)
 __________________________________/


            CERTIFICATE OF SERVICE - - STATEMENT OF CONCURRENCE

          John Z. Kallabat, being sworn, deposes and says that on October 5, 2020, a date that is at
 least seven days prior to the date of the filing of this application for fees, he mailed to the debtor,
 at the address listed below, a request for concurrence with the fees and expenses requested as well
 as a copy of the fee application itself for review and approval.

 Stephen Collias
 17310 Beechwood
 Beverly Hills, MI 48025



                                                             /s/ John Z. Kallabat
                                                             John Z. Kallabat (P-49891)
                                                             Kallabat & Associates, P.C.
                                                             Attorney for the Debtor(s)
                                                             31000 Northwestern Hwy., Ste. 201
                                                             Farmington Hills, MI 48334
                                                             (248) 647-6611
                                                             ecf@kallabatlaw.com




17-46407-pjs      Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55            Page 18 of 22
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION - DETROIT

 In Re: STEPHEN COLLIAS                                                    Ch 13
                                                                           Case # 17-46407
                                                                           Judge: Phillip J. Shefferly
                       Debtor(s)
 __________________________________/

   NOTICE OF FOURTH APPLICATION FOR AWARD OF POST-CONFIRMATION COMPENSATION
              FOR SERVICES RENDERED IN A CHAPTER 13 CASE OVER $1000.00

 The Attorney for the Debtor(s) has/have filed papers with the Court for compensation for services rendered post-
 confirmation requesting:

 Fees Requested            Expenses Requested             Retainer Paid           Balance of Retainer on Deposit

 $1833.82                   $135.95                         $0.00                 $0.00

 Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
 you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

 If you do not want the court to grant the motion, or if you want the court to consider your views on the fee
 application; Within 21 days, you or your attorney must:

     1.     File with the court a written response or an answer, explaining your position, at:*

                                      United States Bankruptcy Court
                                       211 W. Fort Street, 21st Floor
                                            Detroit, MI 48226

 If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
 before the date stated above.

 You must also mail a copy to: Attorney for Debtor(s): Kallabat & Associates, P.C., 31000 Northwestern Hwy.,
 Ste 201, Farmington Hills, MI 48334: and the Chapter 13 Trustee: David Wm. Ruskin, 26555 Evergreen Rd.,
 Suite 1100, Southfield, MI 48076.

      2. If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you
 will be served with a notice of the date, time and location of the hearing.

 If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
 in the motion or objection and may enter an order granting that relief.

 Dated: 10-12-2020                                                /s/ John Z. Kallabat
                                                                  John Z. Kallabat (P-49891)
                                                                  Kallabat & Associates, P.C.
                                                                  Attorney for the Debtor(s)
                                                                  31000 Northwestern Hwy., Ste. 201
                                                                  Farmington Hills, MI 48334
                                                                  (248) 647-6611
                                                                  ecf@kallabatlaw.com


 *Response or Answer must comply with F. R. Civ. P. 8(b), (c) and (e)




17-46407-pjs        Doc 96       Filed 10/12/20         Entered 10/12/20 09:24:55                 Page 19 of 22
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT


 In Re: STEPHEN COLLIAS                                             Ch 13
                                                                    Case # 17-46407
                                                                    Judge: Phillip J. Shefferly
                     Debtor(s)
 __________________________________/

                                  CERTIFICATE OF SERVICE

 I hereby certify that on October 12, 2020, I electronically filed the FOURTH Application for
 Award of Post-Confirmation Compensation for Services Rendered in a Chapter 13 Case, along
 with the proposed order and other exhibits with the Clerk of the Court using the ECF system
 which will send notification of such filing to the following:

 Chapter 13 Trustee: David Wm. Ruskin mieb_ecfadmin@det13.com

 *SEE ATTACHED MATRIX

 and I hereby certify that I mailed, by United States Postal Service, the paper(s) to the following
 non ECF participant(s):

 Stephen Collias, 17310 Beechwood, Beverly Hills, MI 48025



                                                           /s/ John Z. Kallabat
                                                           John Z. Kallabat (P-49891)
                                                           Kallabat & Associates, P.C.
                                                           Attorney for the Debtor(s)
                                                           31000 Northwestern Hwy., Ste. 201
                                                           Farmington Hills, MI 48334
                                                           (248) 647-6611
                                                           ecf@kallabatlaw.com




17-46407-pjs     Doc 96      Filed 10/12/20       Entered 10/12/20 09:24:55            Page 20 of 22
Label Matrix for local noticing                US Reif 325 North Old Woodward Michigan, LLC   Ally Bank
0645-2                                         30100 Telegraph Rd, Ste 366                    PO Box 130424
Case 17-46407-pjs                              Bingham Farms, MI 48025-5800                   Roseville MN 55113-0004
Eastern District of Michigan
Detroit
Mon Oct 12 09:19:26 EDT 2020
Ally Financial Lease Trust                     Blue Cross Blue Sheild                         Capital One
PO Box 130424                                  PO Box 321065                                  PO Box 6492
Roseville MN 55113-0004                        Detroit, MI 48232-1065                         Carol Stream, IL 60197-6492



Credit One Bank                                Detroit Medical Center                         First Premier Bank
P.O. Box 98873                                 Detroit Receiving                              PO Box 5524
Las Vegas, NV 89193-8873                       Dept. 641450                                   Sioux Falls, SD 57117-5524
                                               PO Box 67000
                                               Detroit, MI 48267-0002

Grand & Grand                                  IRS                                            John Henke
31731 Northwestern Highway                     Centralized Insolvency Operation               29800 Telegraph Rd
Suite 115                                      PO Box 7346                                    Southfield, MI 48034-1338
Farmington Hills, MI 48334-1601                Philadelphia, PA 19101-7346


Johnson Matrix Fitness System Corp.            LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns
1610 Landmark Drive                            assignee of Citi Held for Asset                assignee of FNBM, LLC
Cottage Grove, WI 53527-8967                   Issuance 2015-PM2                              Resurgent Capital Services
                                               Resurgent Capital Services                     PO Box 10587
                                               PO Box 10587                                   Greenville, SC 29603-0587
                                               Greenville, SC 29603-0587
LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns   O’Reilly Rancillio P.C.
assignee of Prosper Funding LLC                PO Box 10587                                   12900 Hall Road
Resurgent Capital Services                     Greenville, SC 29603-0587                      Suite 350
PO Box 10587                                                                                  Sterling Heights, MI 48313-1174
Greenville, SC 29603-0587

(p)PAWNEE LEASING CORPORATION ATTN SANDI CAR   (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Premier Bankcard, Llc
3801 AUTOMATION WAY                            PO BOX 41067                                   Jefferson Capital Systems LLC Assignee
STE 207                                        NORFOLK VA 23541-1067                          Po Box 7999
FORT COLLINS CO 80525-5735                                                                    Saint Cloud Mn 56302-7999


Prosper                                        Prosper Marketplace Inc.                       US Attorney
221 Main Street                                C/O WEINSTEIN & RILEY, PS                      211 West Fort Street
Suite 300                                      2001 WESTERN AVENUE, STE 400                   Suite 2300
San Francisco, CA 94105-1909                   SEATTLE, WA 98121-3132                         Detroit, MI 48226-3269


US Reif 325 N Old Woodward MI                  David Wm Ruskin                                John Z. Kallabat
c/o Grand & Grand PLLC                         26555 Evergreen Rd Ste 1100                    31000 Northwestern Highway
31731 Northwestern Hwy, Ste 115                Southfield, MI 48076-4251                      Suite 201
Farmington Hills MI 48334-1654                                                                Farmington Hills, MI 48334-2595


Stephen Konstantine Collias
17310 Beechwood
Beverly Hills, MI 48025-5522

                 17-46407-pjs         Doc 96   Filed 10/12/20       Entered 10/12/20 09:24:55        Page 21 of 22
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pawnee Leasing                                       Portfolio Recovery Associates, LLC
3801 Automation Way                                  POB 12914
Suite 207                                            Norfolk VA 23541
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)US Reif 325 North Old Woodward Michigan, L        End of Label Matrix
30100 Telegraph Rd, Ste 366                          Mailable recipients    27
Bingham Farms, MI 48025-5800                         Bypassed recipients     1
                                                     Total                  28




                 17-46407-pjs         Doc 96       Filed 10/12/20          Entered 10/12/20 09:24:55             Page 22 of 22
